DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the rejection of the claims under 35 U.S.C. 112, first paragraph, is persuasive. As such, the rejection of the claims under 35 U.S.C. 112, first paragraph, is withdrawn. Furthermore, Applicant’s amendments to the claims have overcome the rejections under 35 U.S.C. 112, second paragraph, and 35 U.S.C. 112, fourth paragraph, thus placing the claims in condition for allowance.
Claims 41, 42, 44-51, and 53 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ETSUB D BERHANU/Primary Examiner, Art Unit 3791